Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams (US 2015/0140275) in view of Jiang (CN 1050577 A).
Regarding Claims 1-2, Abrams discloses an article comprising a support layer positioned between a decorative element and a substrate (para 0005). The substrate may be an item of apparel or garment (i.e. base cloth) (paras 0048-0049). The support is not limited but may be a polymeric material (para 0057). The decorative element may comprise a polyurethane film (paras 0062, 0074; 0191) (i.e. surface unit comprising a functional layer containing a primary agent which is polyurethane).
Abrams does not disclose the polymeric material of the support layer comprising polyvinyl butyral-based composition, which excludes a crosslinking agent with at least one isocyanate group.
Jiang discloses synthetic leather comprising fabric coated with polyvinyl butyral resin in order to produce synthetic leather that is water-resistant, breathable and has good rigidity and high strength (0004-0005).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Abrams to incorporate the teachings of Jiang and produce the article using the polyvinyl butyral resin of Jiang as the polymeric material of the support layer. Doing so would produce a synthetic leather that is water-resistant, breathable and has good rigidity and high strength.
Abrams in view of Jiang has no disclosure or requirement of the polyvinyl butyral resin comprising an isocyanate crosslinking agent. Therefore it would be obvious to produce the synthetic layer using a polyvinyl butyral resin that excluded an isocyanate crosslinking agent.
Regarding Claim 3, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claim 2 above. Abrams further discloses an adhesive layer disposed between the decorative element (i.e. functional layer) and the support layer (i.e. polymer layer) (para 0038).
Regarding Claim 4, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claim 1 above. Abrams further discloses the decorative element may comprise additional layers, including a material which is printed  (paras 0192; para 0194). Abrams does not explicitly disclose the print layer disposed between the support layer and the functional layer, but Abrams does disclose the decorative element may comprise a non-textile material such as polyurethane to achieve smoothness (para 0191). Therefore it would be obvious to produce the article wherein the print layer is disposed on the support layer and the polyurethane functional layer is disposed on the print layer.
Regarding Claim 5, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claim 4 above. Abrams further discloses an adhesive layer disposed between the decorative element (i.e. print layer) and the support layer (i.e. polymer layer) (para 0038).
Regarding Claim 6, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claim 1 above. Abrams further discloses the decorative element may comprise additional layers, including a material which is printed  (paras 0192; para 0194). Abrams discloses a base of the decorative element may be a metalized material such as polyurethane (paras 0190; 0203) (i.e. functional layer), while an insert to the base material may be a sublimation dye printed textile material (para 0190) (i.e. print layer). Abrams discloses the decorative element may comprise the insert stacked on the base material (para 0193).
Regarding Claim 7, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claim 6 above. Abrams further discloses an adhesive layer disposed between the decorative element (i.e. functional layer) and the support layer (i.e. polymer layer) (para 0038).
Regarding Claim 8, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claim 6 above. Abrams does not explicitly disclose a surface functional layer formed on the print layer, but Abrams does disclose the decorative element may comprise a non-textile material such as polyurethane to achieve smoothness (para 0191). Therefore it would be obvious to produce the article wherein there is a polyurethane material (i.e. surface functional layer) disposed on the print layer of the decorative element.
Regarding Claim 9, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claim 8 above. Abrams further discloses an adhesive layer disposed between the decorative element (i.e. functional layer) and the support layer (i.e. polymer layer) (para 0038).
Regarding Claims 10-15, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claims 1-2, 4, 6, 8, and 9 above. Abrams further discloses an adhesive layer disposed between the substrate (i.e. base cloth) and the support layer (i.e. polymer layer) (para 0038).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Jiang as applied to claims 1-2, 4, 6, and 9 above, and further in view of Sadato et al. (US 2009/0233042 A1).
Regarding Claims 16-20, Abrams in view of Jiang  discloses all the limitations of the present invention according to Claims 1-2, 4, 6, and 9 above, including that the decorative element may comprise a polyurethane film (Abrams, paras 0062, 0074; 0191) (i.e. surface unit comprising a functional layer containing a primary agent which is polyurethane). Abrams in view of Jiang does not disclose the functional layer comprising a crosslinking agent with at least one isocyanate group.
Sadato discloses a textile material comprising a cloth layer and a film layer (Abstract), wherein the base film comprises polyurethane (para 0047, 0057) and an isocyanate crosslinker (para 0059). The isocyanate crosslinker is used to adjust the melting point (softening point) of the resin (para 0059).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Abrams in view of Jiang to produce the article using an isocyanate crosslinker in the polyurethane functional layer(s). Doing so would adjust the melting point (softening point) of the resin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787